Citation Nr: 1606657	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  13-08 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for headache syndrome/migraines.

2.  Entitlement to an initial evaluation in excess of 20 percent for lumbar spine degenerative arthritis.

3.  Entitlement to an initial evaluation in excess of 10 percent for dermatomycosis tinea versicolor.

4.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left shoulder.

5.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right shoulder.

6.  Entitlement to an initial evaluation in excess of 10 percent for cervical degenerative changes, spondylosis.
7.  Entitlement to an initial compensable rating for a right shin splint and stress fracture.

8.  Entitlement to an initial compensable rating for dermatitis.

9.  Entitlement to an initial compensable rating for residuals of a left bicep muscle rupture and repair.

10.  Entitlement to service connection for morning stiffness and multiple joint, tendon, and muscle aches, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards in the Southwest Asia theater of operations in the Persian Gulf.

11.  Entitlement to service connection for lack of energy, fatigue, and overall body weakness, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards in the Southwest Asia theater of operations in the Persian Gulf.

12.  Entitlement to service connection for left carpal tunnel/cubital tunnel syndrome.

13.  Entitlement to service connection for posttraumatic stress disorder.

14.  Entitlement to service connection for a psychiatric disorder, to include obsessive compulsive disorder, claustrophobia, depression, sleep impairment, panic/anxiety attacks, and memory problems.

15.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to July 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and July 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran filed a substantive appeal (Form 9), which was received by the RO on March 13, 2013.  Since then, the Veteran and has submitted additional evidence in support of his claim; this evidence was not accompanied by a waiver of RO consideration.  Because the Form 9 addressing the issues on appeal was received after February 2, 2013, a waiver of RO review is not required.  See § 501, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial RO review of evidence submitted to the RO or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the RO initially review such evidence).

The issue of entitlement to service connection for a gastrointestinal disorder has been raised by the record in a February 2010 statement from the Veteran, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).
FINDINGS OF FACT

1.  The Veteran's service-connected cervical spine disorder is manifested by tenderness to palpation, radiological evidence of arthritis, subjective reports of pain on movement, limitation of forward flexion to 35 degrees, and combined range of motion of the cervical spine 255 degrees.

2.  The Veteran's service-connected left shoulder disorder is manifested by full range of motion with subjective reports of pain on movement and X-ray evidence of arthritis in the acromioclavicular and glenohumeral joints.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for a cervical spine disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).

2.  The criteria for an initial disability rating in excess of 10 percent for a left shoulder disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201-5010 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The Veteran's increased rating claims for his cervical spine disorder and left shoulder disorder arise from his disagreement with the initial evaluations assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded a VA examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the February 2010 VA examiner took into account the Veteran's statements and treatment records, which allowed for fully-informed evaluations of the claimed disabilities.  Id.  The Veteran was scheduled for a December 2015 video hearing before the Board, however, he submitted a signed statement to the Board in December 2015 indicating that he wished to cancel that hearing and requesting that a decision on his claims be made based on the evidence of record.

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 556 U.S. 369 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Increased Rating Claims Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

Increased Rating for Cervical Spine Disorder

All service-connected spine disabilities are rated pursuant to The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the spinal disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The thoracolumbar and cervical spine segments are evaluated separately, except when there is unfavorable ankylosis of both segments, in which case they will be rated as a single disability.  Id. at Note (6).

The General Rating Formula provides for a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula.

A 20 percent disability rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula.

A 30 percent disability rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, General Rating Formula.  A 40 percent disability rating is warranted for unfavorable ankylosis of the entire cervical spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id.  Associated objective neurologic abnormalities are rated separately under an appropriate diagnostic code.  Id. at Note (1).

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  38 C.F.R. § 4.71a, General Rating Formula at Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation, and the normal combined range of motion of the cervical spine is 340 degrees.  Id.

The Veteran's service-connected cervical spine disorder is currently rated as 10 percent disabling pursuant to Diagnostic Code 5242, which contemplates degenerative arthritis of the spine.  In his March 2013 VA Form 9, the Veteran stated he believed his cervical spine disorder should be rated at 20 percent disabling based on limitation of motion.

At a February 2010 VA examination, the Veteran reported he injured his neck in the 1990s when he was involved in a car accident and that since then it has improved.  He reported intermittent pain once a month for one to two hours.  He denied numbness, weakness, bladder or bowel difficulties, and sexual dysfunction.  The Veteran indicated that his neck disorder did not have any impact on his activities of daily living and that the effect on his mobility was that he was unable to stand, sit, or walk for prolonged periods of time.  The Veteran also stated his neck disorder had no effect on his ability to perform his job duties and that he did not lose any time from work in the past year or require doctor ordered periods of bed rest in the past year.  On examination, there was positive point tenderness along the posterior cervical region and there were no paravertebral spasms.  Range of motion testing revealed forward flexion from zero to 35 degrees with pain at the end point, bilateral lateral flexion from zero to 35 degrees with pain throughout, extension from zero to 30 degrees with pain throughout, and bilateral rotation from zero to 60 degrees with pain throughout.  His combined range of motion of the cervical spine was 255 degrees.  The Veteran reported increased pain with repetitive motion,  however, there was no additional loss of function with repetitive motion.  There was also no objective evidence of pain, weakness, fatigability, lack of endurance, or incoordination with repetitive motion.

In July 2009, the Veteran saw C. V., M.D. for low back pain.  Dr. C. V. noted that the Veteran's neck had a normal range of motion for someone his age, was non-tender, and that alignment was normal; the Veteran denied bowel or bladder dysfunction, muscle weakness, and numbness or tingling.  Private treatment notes from K. S., M.D. dated August 2010 through July 2011 merely reflect the Veteran complained of neck pain and that he denied neurological symptoms.

The only objective medical evidence of record which records range of motion is the February 2010 VA examination, where the Veteran's forward flexion of the cervical spine was to 35 degrees and his combined range of motion of the cervical spine was 255; this evidence reflects that the Veteran's cervical spine disorder warrants a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula.  A rating in excess of 10 percent is not warranted because there is no evidence that the Veteran's forward flexion is 30 degrees or less or that his combined range of motion of the cervical spine is 170 degrees or less.  See id.  The July 2009 private treatment report indicated the Veteran's neck exhibited normal range of motion for his age, insinuating that he did not have full range of motion of his neck, however, there is no objective medical evidence demonstrating that the Veteran's range of motion at that appointment was limited enough to warrant a rating in excess of 10 percent.  Further, there is no evidence of any ankylosis, neurological abnormalities, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  See 38 C.F.R. § 4.71a, General Rating Formula.  There is also no evidence that the Veteran has intervertebral disc syndrome (IVDS) of the cervical spine or that he has experienced incapacitating episodes requiring medical treatment and bedrest prescribed by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes.  The evidence of record shows no distinct time period during which manifestations of the Veteran's service-connected cervical spine disorder varied to such an extent that a rating in excess of 10 percent would be warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Increased Rating for a Left Shoulder Disorder

In his March 2013 VA Form 9, the Veteran asserted his left shoulder disorder warranted an increased rating due to painful limitation of motion of his arm.

The Veteran's service-connected left shoulder disorder is currently rated as 10 percent disabling under Diagnostic Codes 5201-5010, which contemplate limitation of motion of the arm and traumatic arthritis, respectively.  The hyphenated diagnostic code in this case indicates that limitation of motion of the arm is the service-connected disorder, and that traumatic arthritis, is a residual condition.  See 38 C.F.R. §§ 4.27, 4.71a, Diagnostic Codes 5010, 5201.

The criteria under Diagnostic Code 5201 evaluate disorders of the shoulder and arm based on limitation of motion and the criteria differ depending on whether the major (dominant) or minor (non-dominant) arm is being evaluated.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The Veteran is right hand dominant, and therefore, his left arm is his minor arm for rating purposes.  A 20 percent rating is warranted for limitation of the minor arm motion at the shoulder level or for limitation of motion of the minor arm midway between the side and shoulder level.  Id.  A 30 percent rating is warranted for limitation of minor arm motion to 25 degrees from the side.  Id.  Full range of motion of the shoulder is measured from zero degrees to 180 degrees in extension, shoulder abduction from zero to 180 degrees, and external and internal rotation from zero to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

Diagnostic Code 5010 dictates that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 provides that provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Id.

At a February 2010 VA examination, the examiner found no visible deformities, edema, erythema, or warmth on the left shoulder.  On palpation there was no crepitus or obvious joint laxity or instability.  There was positive diffuse point tenderness to the anterior and posterior deltoid regions.  Range of motion testing revealed flexion from zero to 180 degrees with subjective reports of pain throughout, extension from zero to 180 degrees with subjective reports of pain throughout, and internal and external rotation were both zero to 90 degrees with subjective reports of pain throughout.  The examiner found no objective evidence of pain, weakness, incoordination, fatigue, or lack of endurance on repetitive motion testing and there was no additional loss of function with repetitive motion.  X-rays of the left shoulder revealed minor degenerative changes in the acromioclavicular and glenohumeral joints.

The Board finds a disability rating in excess of 10 percent for the Veteran's left shoulder disorder is not warranted.  The February 2010 VA examination revealed no evidence of limitation of motion, and therefore, the Veteran's left shoulder disorder has been evaluated under Diagnostic Code 5010 based on x-ray evidence of arthritis in the acromioclavicular and glenohumeral joints.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  There is no evidence that the Veteran experiences occasional incapacitating exacerbations of this left shoulder disorder which would warrant a 20 percent rating, and therefore, the assigned 10 percent rating is appropriate based on X-ray evidence of arthritis in two joint groups.  See id.

The Board has considered whether rating the Veteran's left shoulder disorder under a different diagnostic code would afford him a higher rating, however, there is no evidence of ankylosis of scapulohumeral articulation or impairment of the humerus, clavicle, or scapula.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2015); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Additional Considerations for Increased Ratings

In making the above determinations, the Board has considered whether there is any additional functional loss of the Veteran's cervical spine disorder and left shoulder disorder which has not been contemplated by the assigned 10 percent ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); see also Deluca v. Brown, 8 Vet. App. 202-206 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional loss due to pain).  Although the February 2010 examination report documents subjective reports of pain on movement in the cervical spine and left shoulder, range of motion was not further limited due to pain, fatigue, weakness, lack of endurance, or incoordination, and the examiner did not find any objective evidence of pain on motion.  See id.; see also Mitchell v. Shinseki, 25 Vet. App. 32, 33 (2011) (holding that pain alone does not constitute a functional loss under VA regulations that evaluate disability based on limitation of range of motion).

The Board has considered the Veteran's lay statements that he believes he is entitled to higher disability evaluations for his cervical spine and left shoulder disorders based on pain and limitation of motion.  The Board acknowledges that the Veteran is competent to report symptoms he experiences because this requires only personal knowledge.  See 38 C.F.R. § 3.159(a); see also Barr v. Nicholson, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  However, the Veteran's statements are not competent evidence to identify a specific level of disability relating his disorders to the appropriate diagnostic codes and disability ratings.  See 38 C.F.R. § 3.159(a).

On the other hand, such competent evidence concerning the nature, extent, and severity of the Veteran's service-connected cervical spine and left shoulder disorders has been provided by medical personnel who have examined him during the current appeal.  See 38 C.F.R. § 3.159(a).  The February 2010 VA examination report directly addresses the criteria under which his cervical spine and left shoulder disorders are evaluated.  As such, the Board finds that the objective medical evidence of record is competent to determine the level of severity of the Veteran's service-connected disorders and that the Veteran's statements in this regard are not competent.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluations are, therefore, adequate, and no referral is required.

The Board finds that the Veteran's disability pictures are not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  The Veteran's service-connected cervical spine and left shoulder disorders have been evaluated under the correct diagnostic codes, which specifically contemplate the level of occupational and social impairment caused by those disorders.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201-5010, 5242.  The Veteran's service-connected cervical spine disorder is manifested by tenderness to palpation, radiological evidence of arthritis, subjective reports of pain on movement, limitation of forward flexion to 35 degrees, and combined range of motion of the cervical spine 255 degrees.   The Veteran's service-connected left shoulder disorder is manifested by full range of motion with subjective reports of pain on movement and X-ray evidence of arthritis in the acromioclavicular and glenohumeral joints.  The 10 percent disability ratings assigned to each disorder reasonably describe the Veteran's disability level and symptomatology, and the Veteran has not reported any symptoms not contemplated by the schedular criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201-5010, 5242.  Consequently, the Board concludes that the schedular evaluations are adequate and that referral of the Veteran's claims for extraschedular consideration is not required.  Id.; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

As the preponderance of evidence is against disability ratings in excess of 10 percent for a cervical spine disorder and in excess of 10 percent for a left shoulder disorder, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5017(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

Entitlement to an initial disability rating in excess of 10 percent for a cervical spine disorder is denied.

Entitlement to an initial disability rating in excess of 10 percent for a left shoulder disorder is denied.


REMAND

Increased Rating for Migraine Headaches

As noted in the introduction, the Veteran filed his VA Form 9 after February 2, 2013, and therefore, no RO waiver is required for the Board to review additional evidence submitted by the Veteran in the first instance.  This automatic waiver does not apply, however, to VA examinations or VA treatment records associated with the evidence of record, which have not first been reviewed and considered by the RO.  In this case, the Veteran underwent a June 2015 VA headache examination and the RO has not yet considered this evidence.  As such, a remand is required to afford the RO the opportunity to review this evidence in the first instance and adjudicate the Veteran's claim.

Increased Rating for Lumbar Spine Disorder

At his February 2010 VA examination, the Veteran reported his back was in constant pain which varied in intensity.  He acknowledged flare-ups a "couple times a year" where his back would lock up and he had to lay down and on examination his forward flexion was to 60 degrees.  In a July 2010 statement, the Veteran stated "[m]y back is now in constant severe pain and frequently locks up and causes me to fall down."  Additionally, in a March 2013 VA Form 9, the Veteran indicated he believed he was entitled to a higher disability rating for his lumbar spine because his forward flexion was limited to 30 degrees or less.  The Board finds the Veteran's July 2010 and March 2013 statements suggest that his lumbar spine disorder has worsened since his February 2010 VA examination, nearly six years ago, and that a new examination is required.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity).

Increased Rating for Right Shin Splint and Stress Fracture

The Veteran's service-connected right shin splint and stress fracture is currently rated as noncompensable under Diagnostic Codes 5262-5312, which concern impairment of the tibia and fibula and impairment of Muscle Group XII, respectively.  The hyphenated diagnostic code in this case indicates that impairment of the tibia and fibula is the service-connected disorder, and that impairment of Muscle Group XII, which encompasses muscles in the lower leg, is the residual condition.

In his October 2010 notice of disagreement, the Veteran stated he believed his right shin splint and stress fracture disorder warranted a 10 percent rating for moderate impairment of a muscle group due to "loss of power with a lower threshold of fatigue when compared to [his] left leg."

The cardinal signs and symptoms of muscle disability, which are considered when evaluating muscle injuries, are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  See 38 C.F.R. § 4.56 (c) (2015).  The Veteran's right shin splint and stress fracture disorder is currently rated as noncompensable for a slight disability in Muscle Group XII.  38 C.F.R. § 4.73, Diagnostic Code 5312.  The criteria for a "slight" disability does not include any of the cardinal signs or symptoms as defined in 38 C.F.R. § 4.56 (c), yet the criteria for a 10 percent rating for a "moderate" disability includes one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c).  Id.  Accordingly, the Board finds a more thorough examination is required to assess whether the Veteran's right shin splint and stress fracture disability exhibits any of the cardinal signs and symptoms of muscle disability and, in turn, whether a higher disability rating is warranted.

Increased Rating for Dermatitis & Dermatomycosis Tinea Versicolor

In a March 2013 VA Form 9, the Veteran stated he believed his dermatitis should be rated at least 10 percent disabling because it affected more than 5 percent of his body and that his dermatomycosis tinea versicolor should be rated at least 20 percent disabling because the "affected area is large."  Additionally, in a May 2010 statement, the Veteran reported that he frequently experienced "weird rashes" and "skin conditions" that would "pop up all over [his] body."  At his most recent February 2010 VA examination, the examiner found that his service-connected dermatitis covered 2.5 percent of his entire body and that his dermatomycosis tinea versicolor covered 7.5 percent of his body.

The Veteran's May 2010 and March 2013 statements suggest that his service-connected skin disorders have increased in severity and affect more skin surface area than they did at the February 2010 VA examination, and therefore, a remand is required to afford him a new VA examination.  Snuffer, 10 Vet. App. at 403.

Increased Rating for Right Shoulder and Residuals of Left Bicep Muscle Rupture and Repair

In July 2010, the RO granted the Veteran's claim for a right shoulder disorder and assigned a 10 percent disability rating.  In that same decision, the RO also granted the Veteran's claim for residuals of a left bicep muscle rupture and repair and assigned a noncompensable rating.  In October 2010, the Veteran filed a notice of disagreement with respect to those assigned ratings, however, the RO has not yet provided the Veteran with a statement of the case addressing those ratings.  Accordingly, those claims must be remanded for the RO to issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240 (1999) (finding that where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case).

Gulf War Related Claims

The Veteran's service personnel records confirm that he served in the Southwest Asia theater of operations during the Persian Gulf War.  The Veteran claims he currently experiences morning stiffness; aches in his joints, tendons, and muscles; lack of energy; fatigue; and overall body weakness, which he believes are due to an undiagnosed illness or other qualifying chronic disability, to include as due to exposure to chemicals and/or environmental hazards in the Southwest Asia theater of operations in the Persian Gulf.

For veterans who served in the Southwest Asia theatre of operations during the Persian Gulf War, service connection may be established for qualifying chronic disability that cannot be attributed to a known clinical diagnosis or for a medically unexplained multisymptom illness.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015).  Specifically, under VA regulations, a qualifying chronic disability is defined as either: (1) an undiagnosed illness or (2) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  Id.

An undiagnosed illness is defined as that which by history, physical examination, and laboratory tests cannot be attributed to a "known clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii); Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) (holding that "[t]he very essence of an undiagnosed illness is that there is no diagnosis."); Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117").
A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, characterized by certain overlapping symptoms and signs, and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered "medically unexplained."  Id.

At a December 2010 VA examination, the examiner found that there was no indication of any undiagnosed Gulf War illness and that the Veteran's complaints of morning stiffness and multiple joints with muscle and tendon aches all had "clear and specific etiologies."  The examiner indicated that common symptoms of degenerative changes of the joints and spine included joint and muscle pain and swelling, reduced ability to move the joint, redness of skin around a joint, stiffness, particularly in the morning, and warmth around a joint.  Although the examiner provided a clear rationale for the conclusion that the Veteran's complaints were due to degenerative changes in his joints, the evidence of record indicates that the Veteran may have a diagnosis of fibromyalgia.  Common symptoms of fibromyalgia overlap with the Veteran's complaints of morning stiffness and pain and therefore, the Veteran must be provided a new VA Gulf War examination to determine if he has a diagnosis of fibromyalgia and, if so, whether it is due to his active duty service, to include as due to exposure to chemicals while stationed in the Persian Gulf.  In that regard, the Board notes that the December 2010 examiner did not address the Veteran's complaints of fatigue and body weakness, and no VA examination of record has ever addressed these claims.  As such, the new VA Gulf War examination must also address these symptoms and whether or not they are due to an undiagnosed illness, to include as due to exposure to chemicals in the Persian Gulf.

Service Connection for Left Carpal/Cubital Tunnel Syndrome

In June 2010, the Veteran provided the RO with a signed authorization to obtain his private medical records from several medical providers whom he treated with.  Specifically, the Veteran indicated he treated with R. W., M.D. at Midwest City Therapy for his carpal and cubital tunnel syndrome, however, the RO never attempted to obtain these records.

On remand the RO must attempt to obtain the identified outstanding private treatment records and thereafter must provide the Veteran with a VA examination to determine whether any left carpal or cubital tunnel syndrome is related to the Veteran's active duty service or to a service-connected disability.  The new VA examination must specifically address the Veteran's assertions made in his March 2013 VA Form 9 that he believes his left carpal/cubital tunnel syndrome is a direct result of his service-connected left bicep/tendon injury.

Service Connection for Post Traumatic Stress Disorder and a Psychiatric Disorder

As an initial matter, the Board has recharacterized and broadened the Veteran's claim for obsessive compulsive disorder, claustrophobia, depression, sleep disorder, panic/anxiety attacks, and memory problems to include any diagnosed psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Board finds that the Veteran's claims for service connection for posttraumatic stress disorder (PTSD) and a psychiatric disorder must be remanded because the RO failed to adequately develop those claims.

At a May 2010 VA mental health disorders examination, the examining physician did not diagnose any psychiatric disorders and indicated that the Veteran did not experience any psychiatric symptoms in the past year.  This examination report clearly contradicts a July 2009 report of medical assessment associated with the evidence of record, in which a physician documented the Veteran's psychiatric complaints as claustrophobia, possible depression, and nightmares from loss of a friend in a 1993 crash.  In fact, the July 2009 report of medical assessment referred the Veteran to the mental health clinic, however, there are no mental health records associated with the evidence of record.  As such, the Board finds the May 2010 VA mental health disorders examination is inadequate and that a new one is required.  The RO must also attempt to obtain any outstanding mental health records.

Furthermore, the Veteran submitted five statements in support of his claim for PTSD outlining various stressors he experienced during his active duty service.  In May 2010, the RO sent the Veteran a letter requesting that he provide additional information regarding one of the alleged stressors and, that same month, the Veteran responded and provided details of a scud missile attack.  Despite this, the RO neglected to attempt to verify the Veteran's alleged stressors.  Additionally, although the Veteran was afforded a May 2010 VA mental health disorder examination, the RO failed to provide the Veteran with a VA examination specific to his PTSD claim.  The VA Medical Centers (VAMCs) use different forms for compensation and pension examinations to evaluate PTSD claims and psychiatric claims, and therefore, on remand, the RO must ensure the Veteran is provided with a VA examination specific to his claim of service-connection for PTSD.

Finally, in providing additional details regarding one of his claimed stressors, the Veteran indicated he was on temporary duty orders.  The Veteran served on active duty in the United States Air Force for nearly 28 years and although there are some personnel records associated with his claims file, it does not appear that his personnel file is complete or that the RO ever attempted to obtain it.  On remand, the RO must attempt to obtain the Veteran's personnel records from all appropriate sources.

Total Disability Rating Based on Individual Unemployability

In March 2013, the Veteran filed a claim for a total disability rating for compensation purposes based on individual unemployability (TDIU), and in February 2014, the RO denied that claim.  In August 2014, the Veteran filed a notice of disagreement with the denial of TDIU, however, no statement of the case has been issued yet.  Accordingly, a remand is required.  Manlincon, 12 Vet. App. at 240. 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.

The RO must inform the Veteran that there are no medical records from R. W., M.D. or the Midwest City Therapy Clinic associated with the evidence of record and the RO must request that the Veteran complete an authorization for that medical provider to obtain those records.

Based on the Veteran's response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that the claim may be readjudicated if the records are later obtained.

2.  Obtain the Veteran's service personnel records.  All attempts to obtain these records must be documented in the claims file.

3.  The RO must provide the appropriate information to the U.S. Army and Joint Services Records Research Center and request that they attempt to verify all of the Veteran's alleged stressors.

4.  Following completion of the above, and if, and only if, adequate verification of stressors is obtained, the Veteran must be provided with a VA PTSD examination to be performed by a psychiatrist, other than the examiner who conducted the May 2010 VA mental disorders examination, to ascertain the nature, severity, and etiology of any diagnosis of PTSD.  The RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered.

The examiner must be provided with the Veteran's claims file for review in conjunction with the examination.  All necessary special studies or tests including psychological testing and evaluation must be accomplished, and all pertinent symptomatology and findings must be reported in detail.

If the examiner finds that a diagnosis of PTSD is deemed appropriate under the DSM-IV, the examiner must specify:

(a)  Whether each verified stressor found was sufficient to produce PTSD.  The examiner must state upon what specific evidence each determination is based.

(b)  Whether it is at least as likely as not (50 percent probability or more) that any diagnosed PTSD is due to one or more of the verified in-service stressors.  The examiner must state upon what specific evidence each determination is based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The Veteran must be a VA mental disorders examination, by a psychiatrist other than the one who conducted the May 2010 examination, to determine whether any psychiatric disorder found is related to his military service.  The examiner must be provided with the Veteran's claims file for review in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

(a)  Whether it is at least as likely as not (50 percent probability or higher) that any currently or previously diagnosed psychiatric disorder, other than PTSD, is related to the Veteran's active duty service.  The examiner must state upon what specific evidence each determination is based.

(b)  The examiner must also state whether any currently or previously diagnosed psychiatric disorder is at least as likely as not (50 percent probability or higher) due to or aggravated by any service-connected disorder.  The examiner must state upon what specific evidence each determination is based.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

6.  The Veteran must be afforded the appropriate VA examination to determine whether any left carpal or cubital tunnel syndrome found is related to his military service.  All pertinent symptomatology and findings must be reported in detail and any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to the examiner.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

(a)  Whether it is at least as likely as not (50 percent probability or higher) that any currently or previously diagnosed left carpal/cubital tunnel syndrome is related to the Veteran's active duty service.  The examiner must state upon what specific evidence this determination is based.

(b)  Whether it is at least as likely as not (50 percent probability or higher) that any currently or previously diagnosed left carpal/cubital tunnel syndrome is due to or aggravated by any service-connected disorder, to include the Veteran's residuals of left bicep rupture and repair.  The examiner must state upon what specific evidence this determination is based.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

7.  The Veteran must be afforded the appropriate VA skin examination to determine the current nature and severity of his service-connected dermatitis and dermatomycosis tinea versicolor.  All pertinent symptomatology and findings must be reported in detail, and any indicated diagnostic test and studies must be accomplished.  The claims file must be made available to the examiner.

The examiner must separately report the following information for the Veteran's dermatitis and dermatomycosis tinea versicolor:

(a)  the percentage of the Veteran's entire body affected by the skin disorder;

(b)  the percentage of exposed areas of the Veteran's body affected by the skin disorder; and

(c)  whether the Veteran has required systemic therapy such as corticosteroids or other immunosuppressive drugs and, if so, the total duration he has required such drugs in the previous twelve month period.

8.  The Veteran must be afforded a VA examination to determine the current severity of his service-connected lumbar spine disorder.  The claims file must be made available to the examiner.  All indicated testing must be conducted.  The examiner must conduct full range of motion studies on the service-connected lumbar spine.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected lumbar spine.

9.  The Veteran must be afforded the VA appropriate examination(s) to determine the current severity of his service-connected right shin splint and stress fracture disorder.  The claims file must be made available to the examiner.  The examiner must record in the examination report the Veteran's reported symptoms associated with his right shin splint and stress fracture disorder.

All appropriate testing must be conducted and the examiner must specifically comment on objective medical evidence of the presence or absence of the cardinal signs and symptoms of muscle disability, which are: loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  See 38 C.F.R. § 4.56 (c).

10.  The Veteran must be afforded a VA Gulf War examination and any other examinations as deemed necessary, to determine whether any symptoms of morning stiffness and multiple joint, tendon, and muscle aches, lack of energy, fatigue, and overall body weakness are related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records were reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

* Whether any current or previous symptoms of morning stiffness and multiple joint, tendon, and muscle aches, lack of energy, fatigue, and overall body weakness are attributable to a known diagnosis, to include fibromyalgia.  The examiner must state upon what specific evidence each determination is based.

* If the examiner finds any of the Veteran's symptoms are attributable to a known diagnosis, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more)  that each diagnosed disability began in service, was caused by service, or is otherwise related to service, to include as due to exposure to chemicals and/or environmental hazards in the Southwest Asia theater of operations.  The examiner must state upon what specific evidence each determination is based.

* If the examiner finds any of the Veteran's symptoms are not attributable to a known clinical diagnosis, the examiner must provide an opinion as to whether each identified symptom constitutes an undiagnosed illness or other qualifying chronic disability associated with exposure to chemicals and/or environmental hazards in the Southwest Asia theater of operations.  The examiner must state upon what specific evidence each determination is based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

11.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

12.  With regard to the Veteran's claims for increased ratings for a right shoulder disorder, residuals of a left bicep rupture and repair, and TDIU, the RO must issue a statement of the case and notify the Veteran of his appellate rights with regard to the denial of these claims.  38 C.F.R. § 19.26 (2015).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If, and only if, the Veteran perfects an appeal as to these issues, they must be returned to the Board for appellate review.

13.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


